DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US 20120216930 A1).
With respect to claim 1 Matsuda teaches a pneumatic tire comprising: a pair of sidewall portions (sidewall portions 3, Fig. 1 and Figs. 3-5), at least one of the pair of sidewall portions being provided with circumferentially spaced protrusions protruding axially outwardly (protrusions 17, Figs. 3-5); and each of the protrusions comprising a (Fig. 5, right hand side [towards 18A] of protrusion portion 19) and a recess extending in the tire circumferential direction from the first end (circumferential side groove 31, Fig. 5, P0055) and having a terminal end terminating within the protrusion (shown in Fig. 5 to end within protrusion portion 19, P0056).
	With respect to claim 2 Matsuda further teaches wherein at least a part of one of the protrusions appears in an arbitrary tire meridian cross-section including a tire axis (P0029-P0030).
	With respect to claims 3 and 12 Matsuda further teaches wherein the recess has a width measured along the first end, and the width decreases gradually toward the terminal end (Fig. 5, P0056).
	With respect to claims 5, 15, and 16 Matsuda further teaches wherein each of the protrusions comprises a first portion having a first protruding height and a second portion having a second protruding height lower than the first protruding height (protrusion portion 18 vs protrusion portion 19, Fig. 4, P0049-P0050).
	With respect to claims 7 and 18 Matsuda further teaches wherein the first portion comprises an outer rib portion located radially outwardly of the recess, an inner rib portion located radially inwardly of the recess, and a base portion connecting the outer rib portion and the inner rib portion (P0045-P0047, Fig. 4).
	With respect to claim 8 Matsuda further teaches wherein each of the protrusions comprises a second end in the tire circumferential direction at an opposite side to the first end, and the second portion is arranged on the second end side of the base portion (Fig. 5).
	With respect to claim 9 Matsuda further teaches wherein a circumferential length of the second portion increases toward radially outward gradually or stepwisely (portion 19, compare 19o vs 26A).
	With respect to claim 10 Matsuda further teaches wherein the second portion extends radially outwardly from a radially inner end of the protrusion, and the second portion comprises a narrow portion having a constant circumferential length, and a wide portion arranged radially outwardly of the narrow portion and having a circumferential length larger than the circumferential length of the narrow portion (portion 19, compare 19o vs 26A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 11, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20120216930 A1) as applied to claims 1, 5, 2, and 3 above.
	With respect to claims 4, 13, and 14 Matsuda further teaches wherein the recess has a maximum width measured along the first end (W2m from 3mm to 10.5mm, P0059), but does not explicitly teach that the maximum width is in a range of from 0.4 to 0.6 times an entire length of the first end. However, Matsuda further teaches as shown in Fig. 1 heights H0, H1, and H2 of the tire cross section, radially outer end of protrusion 18, and radially inner end of protrusion 18 respectively. The length of the first end is approximately equivalent to the height of protrusion 18 as shown in Fig. 2, which as shown in Fig. 1 is equal to H1-H2. Matsuda also teaches the following relationships between heights H0, H1, and H2 (P0047, P0048, Equations 1 and 2 below) and an example H0 value of 235.85mm (P0080). As calculated below, this leads to a range of from 0.13 to 0.90 times an entire length of the first end being equal to the maximum width of the recess, which overlaps with the claimed range. 
(1)	0.85*H0>=H1>=0.5*H0
(2)	0.75*H0>=H2>=0.45*H0
length of first end=H1-H2= (0.50-0.45)*H0 to (0.85-0.75)*H0=.05 to 0.1*H0=0.05 to 0.1 * 235.85mm ~= 11.75 to 23.5mm
	(3mm to 10.5mm)  /  (11.75mm to 23.75mm) = 0.126 to 0.90
As such, it would have been obvious to one of ordinary skill in the art to select H0, H1, and W2m values as disclosed by Matsuda such that the resulting tire would meet applicant’s claimed range.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

	With respect to claim 6 Matsuda further teaches wherein the second protruding height (L4, 0.5 to 2 mm, P0050) is in a range of from 0.5 to 0.7 times the first protruding height (L1, 0.5 to 7 mm, P0045) as calculated below. 
 (0.5mm to 2mm) /  (0.5mm to 7 mm) = 0.07 to 4.0 
It would have been obvious to one of ordinary skill in the art to select 1st and 2nd protruding height values as disclosed by Matsuda which fall with applicant’s claimed range. 
	With respect to claim 11 Matsuda fails to explicitly teach wherein the wide portion has a maximum length along the second end in a range of from 0.3 to 0.5 times an entire length of the second end. However, as shown in Fig. 3 the wide portion 26A on the second end appears to be slightly under half of the length L5. As such it would have been obvious to one of ordinary skill in the art to select a radial length of the wide portion 26A to be within applicants claimed range. 

    PNG
    media_image1.png
    446
    731
    media_image1.png
    Greyscale

Annotated Fig. 3 of Matsuda
In re Mraz, 173 USPQ 25 (CCPA 1972)
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).

	With respect to claim 17, Matsuda further teaches wherein each of the protrusions comprises a first portion having a first protruding height and a second portion having a second protruding height lower than the first protruding height (protrusion portion 18 vs protrusion portion 19, Fig. 4, P0049-P0050).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurosawa (US 20120073719 A1) teaches a similar protrusion on a tire sidewall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741